         Case 1:19-cv-07021-RA Document 43 Filed 04/27/20 Page 1 of 1


                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 4/27/2020


DXC TECHNOLOGY SERVICES LLC,

                            Plaintiff,
                                                             No. 19-CV-7021 (RA)
                       v.
                                                                    ORDER
OMNICOM GROUP, INC.,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         For the reasons stated during Thursday’s telephone conference, DXC’s motion to

dismiss is denied. The Clerk of Court is respectfully directed to terminate the motion

pending at docket entry 28.

SO ORDERED.

Dated:     April 27, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
